Proceeding pursuant to CPLR article 78 to review a determination of respondent New York State Department of Motor Vehicles, dated December 20, 1977, which, after a hearing, revoked the license and driving privileges of the petitioner. Determination confirmed, *874with costs, and proceeding dismissed on the merits. There was substantial evidence in the record to support the determination. We note that the documents which were a part of the record were authenticated by a duly designated officer of the Department of Motor Vehicles who had custody of them and, as such, were properly used to support the determination reached. Shapiro, J. P., Cohalan, Margett and O'Connor, JJ., concur.